                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

Gary Eugene Lott,                             ) C/A No. 8:19-cv-00954-DCC-JDA
                                              )
                             Plaintiff,       )
                                              )
        v.                                    )               ORDER
                                              )
Christopher Lance Sheek, Esquire, Eugene C.)
Griffin, Circuit Court Judge, David M. Stumbo,)
8th Circuit Solicitor Greenwood County,)
Elizabeth White, Asst. 8th Circuit Solicitor)
Greenwood County, City of Greenwood,)
Greenwood County South Carolina,              )
                                              )
                             Defendants.      )
_____________________________________ )

        This is a civil action filed by a local prisoner proceeding pro se and in forma
pauperis. Therefore, in the event that a limitations issue arises, Plaintiff shall have the
benefit of the holding in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was
filed at the moment of delivery to prison authorities for forwarding to District Court). Under
Local Civil Rule 73.02(B)(2), D.S.C., pretrial proceedings in this action have been referred
to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

         By filing this case, Plaintiff has incurred a debt to the United States of America in
the amount of $350. See 28 U.S.C. § 1914. This debt is not dischargeable in the event
Plaintiff seeks relief under the bankruptcy provisions of the United States Code. See 11
U.S.C. § 523(a)(17). A prisoner is permitted to file a civil action without prepayment of fees
or security therefor under 28 U.S.C. § 1915. Plaintiff has submitted an Application to
Proceed Without Prepayment of Fees and Affidavit (Form AO 240) to this Court pursuant
to 28 U.S.C. § 1915(a)(1), which is construed as a motion for leave to proceed in forma
pauperis. A review of the motion reveals that Plaintiff does not have the funds to prepay
the filing fee. Plaintiff’s motion for leave to proceed in forma pauperis is GRANTED.

TO PLAINTIFF:

      Plaintiff must place the civil action number listed above (8:19-cv-00954-DCC-JDA)
on any document provided to the Court pursuant to this Order. Any future filings in this
case must be sent to the address below: (300 East Washington Street, Room 239,
Greenville, South Carolina 29601). All documents requiring Plaintiff’s signature shall be
signed with Plaintiff’s full legal name written in Plaintiff’s own handwriting. Pro se litigants
shall not use the “s/typed name” format used in the Electronic Case Filing System. In all
future filings with this Court, Plaintiff is directed to use letter-sized (8½ inches by 11 inches)
paper only, to write or type text on one side of a sheet of paper only, and not to write or
type on both sides of any sheet of paper. Plaintiff is further instructed not to write to the
edge of the paper, but to maintain one inch margins on the top, bottom, and sides of each
paper submitted.

          Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important
notice:

                 You are ordered to always keep the Clerk of Court advised in
                 writing (300 East Washington Street, Room 239,
                 Greenville, South Carolina 29601) if your address changes
                 for any reason, so as to assure that orders or other matters
                 that specify deadlines for you to meet will be received by you.
                 If as a result of your failure to comply with this Order, you fail
                 to meet a deadline set by this Court, your case may be
                 dismissed for violating this Order. Therefore, if you have a
                 change of address before this case is ended, you must comply
                 with this Order by immediately advising the Clerk of Court in
                 writing of such change of address and providing the Court with
                 the docket number of all pending cases you have filed with this
                 Court. Your failure to do so will not be excused by the Court.

TO THE CLERK OF COURT:

          The Clerk of Court shall mail a copy of this Order to Plaintiff.

       This case is subject to summary dismissal based on an initial screening conducted
pursuant to 28 U.S.C. §1915 and/or 28 U.S.C. § 1915A. Therefore, the Clerk of Court shall
not issue the summonses or forward this matter to the United States Marshal for service
of process at this time.

       The Clerk of Court shall not enter any change of address submitted by Plaintiff
which directs that mail be sent to a person other than Plaintiff unless that person is an
attorney admitted to practice before this Court who has entered a formal appearance.

          IT IS SO ORDERED.
                                                s/Jacquelyn D. Austin
                                                United States Magistrate Judge
April 4, 2019
Greenville, South Carolina

 Plaintiff’s attention is directed to the important WARNING on the following page.


                                                   2
     IMPORTANT INFORMATION . . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents
submitted for filing, including pleadings, exhibits to pleadings, discovery responses, and
any other document submitted by any party or nonparty for filing. Unless otherwise
ordered by the court, a party or nonparty filer should not put certain types of an individual’s
personal identifying information in documents submitted for filing to any United States
District Court. If it is necessary to file a document that already contains personal identifying
information, the personal identifying information should be “blacked out” or redacted prior
to submitting the document to the Clerk of Court for filing. A person filing any document
containing their own personal identifying information waives the protection of Rule 5.2(a)
by filing the information without redaction and not under seal.

1.     Personal information protected by Rule 5.2(a):

       (a)    Social Security and Taxpayer identification numbers. If an individual’s
              social security number or a taxpayer identification number must be included
              in a document, the filer may include only the last four digits of that number.
       (b)    Names of Minor Children. If the involvement of a minor child must be
              mentioned, the filer may include only the initials of that child.
       (c)    Dates of Birth. If an individual’s date of birth must be included in a
              document, the filer may include only the year of birth.
       (d)    Financial Account Numbers. If financial account numbers are relevant, the
              filer may include only the last four digits of these numbers.

2.     Protection of other sensitive personal information – such as driver’s license
       numbers and alien registration numbers – may be sought under Rule 5.2(d) (filings
       made under seal) and (e) (protective orders).
